Name: 2003/299/EC: Council Decision of 14 April 2003 on the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part, to take account of the outcome of negotiations between the parties on new mutual agricultural concessions
 Type: Decision
 Subject Matter: trade policy;  international trade;  tariff policy;  trade;  agricultural activity;  Europe;  European construction
 Date Published: 2003-04-30

 Avis juridique important|32003D02992003/299/EC: Council Decision of 14 April 2003 on the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part, to take account of the outcome of negotiations between the parties on new mutual agricultural concessions Official Journal L 107 , 30/04/2003 P. 0036 - 0039Council Decisionof 14 April 2003on the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part, to take account of the outcome of negotiations between the parties on new mutual agricultural concessions(2003/299/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with Article 300(2), first subparagraph, first sentence thereof,Having regard to the proposal from the Commission,Whereas:(1) The Europe Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part(1) (hereinafter referred to as "the Europe Agreement"), provides for certain reciprocal trade concessions for certain agricultural products.(2) Article 21(5) of the Europe Agreement provides that the Community and the Slovak Republic are to examine product by product and on an orderly and reciprocal basis the possibilities of granting each other further concessions.(3) The first improvements to the preferential arrangements of the Europe Agreement were provided for in the Protocol adjusting trade aspects of the Europe Agreement to take account of the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the outcome of the Uruguay Round negotiations on agriculture, including improvements to the existing preferential arrangements, approved by Decision 98/638/EC(2).(4) Improvements to the preferential arrangements were also provided for as a result of negotiations to liberalise agricultural trade concluded in 2000. On the Community side, these were implemented from 1 July 2000 by Regulation (EC) No 2434/2000 of 17 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with the Slovak Republic(3). This second adjustment of the preferential arrangements has not yet been incorporated in the Europe Agreement in the form of an Additional Protocol.(5) Negotiations for further improvements to the preferential arrangements of the Europe Agreement were concluded on 3 May 2000 and on 25 June 2002.(6) The new Additional Protocol to the Europe Agreement adjusting the trade aspects of the Europe Agreement between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part (hereinafter referred to as "the Protocol") should be approved with a view to consolidating all concessions in agricultural trade between the two sides, including the results of the negotiations concluded in 2000 and 2002.(7) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(4) has codified the management rules for tariff quotas designed to be used following the chronological order of dates of customs declarations. Certain tariff quotas under this Decision should therefore be administered in accordance with those rules.(8) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(5).(9) As a result of the aforementioned negotiations, Regulation (EC) No 2434/2000 has effectively lost its substance and should therefore be repealed,HAS DECIDED AS FOLLOWS:Article 1The Protocol adjusting the trade aspects of the Europe Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part, to take account of the outcome of negotiations between the parties on new mutual agricultural concessions, is hereby approved on behalf of the Community.Article 2The President of the Council is hereby authorised to designate the person empowered to sign the Protocol on behalf of the Community and give the notification of approval provided for in Article 3 of the Protocol.Article 31. Upon this Decision taking effect, the arrangements provided for in the Annexes of the Protocol attached to this Decision shall replace those referred to in Annexes XI and XII as referred to in Article 21(2) and (4), as amended, of the Europe Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part.2. The Commission shall adopt rules for the application of the Protocol in accordance with the procedure referred to in Article 6(2).Article 41. The order numbers as attributed to the tariff quotas in the Annex to this Decision may be changed by the Commission in accordance with the procedure referred to in Article 6(2). Tariff quotas with an order number above 09.5100 shall be administered by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93.2. Quantities of goods subject to tariff quotas and released for free circulation as from 1 July 2002 under the concessions provided for in Annex A(b) to Regulation (EC) No 2434/2000 shall be fully counted against the quantities provided for in the fourth column in Annex A(b) to the attached Protocol, except for quantities for which import licences were issued before 1 July 2002.Article 5Entitlement to the benefits from the Community tariff quota for wine referred to in Annex to this Decision and in Annex C of the protocol shall be subject to the presentation of a VI 1 document or a V I 2 extract in accordance with Commission Regulation (EC) No 883/2001 of 24 April 2001 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sector(6).Article 61. The Commission shall be assisted by the Committee for Cereals instituted by Article 23 of Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(7) or, where appropriate, by the committee instituted by the relevant provisions of the other regulations on the common organisation of agricultural markets.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period provided for in Article 4(3) of Decision 1999/468/EC shall be one month.3. The Committee shall adopt its Rules of Procedure.Article 7Regulation (EC) No 2434/2000 shall be repealed from the entry into force of the Protocol.Done at Brussels, 14 April 2003.For the CouncilThe PresidentA. Giannitsis(1) OJ L 359, 31.12.1994, p. 2.(2) OJ L 306, 16.11.1998, p. 2.(3) OJ L 280, 4.11.2000, p. 9.(4) OJ L 253, 11.10.1993, p. 1; Regulation as last amended by Regulation (EC) No 444/2002 (OJ L 68, 12.3.2002 p. 11).(5) OJ L 184, 17.7.1999, p. 23.(6) OJ L 128, 10.5.2001, p. 1; Regulation as last amended by Regulation (EC) No 2380/2002 (OJ L 358, 31.12.2002, p. 117).(7) OJ L 181, 1.7.1992, p. 21; Regulation as last amended by Regulation (EC) No 1666/2000 (OJ L 193, 29.7.2000, p. 1).ANNEXOrder numbers for EU tariff quotas for products originating in the Slovak Republic (as referred to in Article 4)>TABLE>